On Application for Rehearing.
PER CURIAM.
There is error in the judgment below in allowing interest on the award of damages from judicial demand instead'of from the date of judgment.
It is, therefore, ordered that said judgment and our decree herein be amended by allowing interest from October 13, 1911, instead of from judicial demand, and that the plaintiff pay costs of appeal.
It is further ordered that our decree as thus amended be reinstated and made the final judgment of this court, and that the application for a rehearing in all other respects be refused.